                                              Case 3:18-cv-07653-JD Document 30 Filed 11/15/19 Page 1 of 7



                                    1   George M. Lee (SBN 172982)
                                           gml@seilerepstein.com
                                    2   SEILER EPSTEIN LLP
                                        275 Battery Street, Suite 1600
                                    3   San Francisco, CA 94111
                                        Phone: (415) 979-0500
                                    4   Fax: (415) 979-0511
                                    5   Attorneys for Plaintiffs
                                        CHAD LINTON, PAUL MCKINLEY STEWART,
                                    6   FIREARMS POLICY FOUNDATION,
                                        FIREARMS POLICY COALITION,
                                    7   SECOND AMENDMENT FOUNDATION,
                                        THE CALGUNS FOUNDATION and MADISON
                                    8   SOCIETY FOUNDATION
                                    9
                                   10
                                                                      UNITED STATES DISTRICT COURT
                                   11
                                   12                              NORTHERN DISTRICT OF CALIFORNIA
                                   13
                                        CHAD LINTON, et al.,                                      Case No. 3:18-cv-07653-JD
SEILER EPSTEIN LLP




                                   14
                Attorneys at Law




                                                  Plaintiffs,                                     PLAINTIFFS’ NOTICE OF MOTION AND
                                   15
                                                                                                  MOTION FOR LEAVE TO FILE AMENDED
                                   16          vs.                                                COMPLAINT; MEMORANDUM IN SUPPORT
                                                                                                  OF MOTION
                                   17   XAVIER BECERRA, in his official capacity as
                                        Attorney General of California, et al.,                   [FRCP 15]
                                   18
                                   19             Defendants.                                     DATE:   JANUARY 2, 2020
                                                                                                  TIME:   10:00 A.M.
                                   20                                                             COURTROOM: 11, 19TH FLOOR
                                                                                                  JUDGE:  HON. JAMES DONATO
                                   21
                                   22
                                   23          TO ALL PARTIES, THROUGH THEIR ATTORNEYS OF RECORD:

                                   24          PLEASE TAKE NOTICE that on Thursday, January 2, 2020, at 10:00 a.m., or as soon

                                   25   thereafter as the matter may be heard in Courtroom 11 of this United States District Court, Hon.

                                   26   James Donato presiding, plaintiffs Chad Linton et al. (“plaintiffs”) will and hereby do move this

                                   27   Court for an order granting plaintiffs leave to file their First Amended Complaint in the above-

                                   28   entitled action. The proposed First Amended Complaint is attached to the supporting declaration



                                                                                             1
                                                     PLAINTIFFS’ MOTION FOR LEAVE TO FILE AMENDED COMPLAINT | CASE NO. 3:18-cv-07653-JD
                                              Case 3:18-cv-07653-JD Document 30 Filed 11/15/19 Page 2 of 7



                                    1   of counsel undersigned, and would seek primarily to: (1) correct the current name of plaintiff
                                    2   California Gun Rights Foundation (CGF); (2) insert defendant Brent E. Orick in his capacity as
                                    3   Acting Director of the Bureau of Firearms, in lieu of defendant Martin Horan as previously pled;
                                    4   and (3) include new party plaintiff Kendall Jones, whose claims are based upon the same alleged
                                    5   policies at issue. Leave is therefore sought, and this motion is made, pursuant to Fed. Rule of
                                    6   Civil Procedure 15(a)(2).
                                    7          In support of this motion, plaintiffs will rely upon this notice and motion, the
                                    8   memorandum of points and authorities below, and declaration of counsel submitted herewith,
                                    9   and all exhibits attached thereto, including the proposed First Amended Complaint, the complete
                                   10   records and files of this action, and all other matters of which this Court may take judicial notice,
                                   11   and any other such evidence and argument that the Court may consider upon hearing this matter.
                                   12   Dated: November 15, 2019                          SEILER EPSTEIN LLP
                                   13
SEILER EPSTEIN LLP




                                   14                                                     /s/ George M. Lee
                Attorneys at Law




                                                                                          George M. Lee
                                   15
                                                                                          Attorneys for Plaintiffs
                                   16
                                   17
                                   18
                                   19
                                   20
                                   21
                                   22
                                   23
                                   24
                                   25
                                   26
                                   27
                                   28


                                                                                            2
                                                    PLAINTIFFS’ MOTION FOR LEAVE TO FILE AMENDED COMPLAINT | CASE NO. 3:18-cv-07653-JD
                                              Case 3:18-cv-07653-JD Document 30 Filed 11/15/19 Page 3 of 7



                                    1   MEMORANDUM IN SUPPORT OF MOTION FOR LEAVE TO AMEND COMPLAINT
                                    2                            I.      INTRODUCTION AND RELIEF REQUESTED
                                    3           Plaintiffs seek leave to file their proposed First Amended Complaint (FAC), which is
                                    4   attached to the supporting declaration of George M. Lee (“Lee Decl.”), Exhibit A. No trial date
                                    5   is currently set (or requested), fact discovery is open through April 22, 2020, and the
                                    6   amendments will not affect the filing of plaintiffs’ motion for summary judgment in this matter
                                    7   as ordered by the Court on August 23, 2019. [ECF No. 26]. Given the liberal policy regarding
                                    8   amendment, which favors disposition of cases on the merits, the efficiency and economy of
                                    9
                                        proceeding with these claims in one proceeding, and the lack of prejudice to defendants, leave to
                                   10
                                        amend should be granted pursuant to FRCP 15(a)(2).
                                   11
                                   12
                                                                           II.      STATEMENT OF FACTS
                                   13
                                                This case challenges the defendants’ policies which operate to deprive the individual
SEILER EPSTEIN LLP




                                   14
                Attorneys at Law




                                        plaintiffs from purchasing, owning or possessing firearms on the basis of felony convictions
                                   15
                                        suffered in other states, even though those convictions have been set aside and/or vacated in their
                                   16
                                        respective states of origin. Plaintiffs bring this action to recognize the restoration of their right to
                                   17
                                        own firearms in the State of California, for themselves and for others similarly situated.
                                   18
                                                Plaintiffs’ current Complaint for Declaratory and Injunctive Relief [ECF No. 1] alleges
                                   19
                                        that current individual plaintiffs Linton and Stewart are presently law-abiding citizens, long-time
                                   20
                                        residents of California, who had older felony convictions in the states of Washington and
                                   21
                                        Arizona, and which have been vacated and/or set aside in those states. When plaintiffs attempted
                                   22
                                        to purchase firearms in California, the California Department of Justice, which conducts
                                   23
                                   24   background checks on all firearms transferees and must approve each transfer, denied their

                                   25   firearm purchases on the grounds that their out-of-state felony convictions disqualified them

                                   26   from owning or possessing firearms or ammunition, notwithstanding any post-conviction

                                   27   proceedings in those matters.

                                   28           Plaintiffs have thus challenged defendants’ laws, policies, practices, and customs which



                                                                                            3
                                                    PLAINTIFFS’ MOTION FOR LEAVE TO FILE AMENDED COMPLAINT | CASE NO. 3:18-cv-07653-JD
                                              Case 3:18-cv-07653-JD Document 30 Filed 11/15/19 Page 4 of 7



                                    1   refuse to honor the judgments of other states that vacated or otherwise exonerated their
                                    2   disqualifying felony convictions. Plaintiffs’ complaint contends that defendants’ policies violate
                                    3   the Second Amendment, the Full Faith and Credit Clause of the U.S. Constitution (Art. IV, § 1)
                                    4   and its enabling statute, 28 U.S.C. § 1738, the Privileges and Immunities Clause of the
                                    5   Constitution (Art. IV, § 2), and the Privileges or Immunities Clause of the Fourteenth
                                    6   Amendment (Amend. XIV, § 1), and seek relief pursuant to 42 U.S.C. § 1983. To the extent that
                                    7   it forms the basis of the defendants’ enforcement practices, plaintiffs are challenging California
                                    8   Pen. Code §§ 29800 and 30305, as applied to them.
                                    9
                                   10                                           PROPOSED AMENDMENTS
                                   11           On or about October 31, 2019, Mr. Kendall Jones, a resident of Sacramento, California,
                                   12   engaged counsel undersigned to bring similar claims based upon the same policies at issue in this
                                   13   action, namely, to challenge the defendants’ policies which operate to deprive him of the right to
SEILER EPSTEIN LLP




                                   14   own/possess firearms, notwithstanding that the allegedly disqualifying felony conviction from
                Attorneys at Law




                                   15   another state had been set aside and/or vacated. In this case, we were informed that Mr. Jones
                                   16   was a long-time California law enforcement official (a 30-year officer of the Department of
                                   17   Corrections) who also happens to be a professional firearms instructor for law enforcement and
                                   18   civilians. Mr. Jones’s allegedly disqualifying felony conviction, arising from the alleged misuse
                                   19   of a credit card, was entered in the State of Texas in 1980, but that conviction was set aside and
                                   20   vacated in 1983. Notwithstanding Mr. Jones’s long and distinguished career in law enforcement
                                   21   in California, and as a current DOJ-approved firearms instructor, the DOJ has recently taken the
                                   22   position that he is disqualified from owning firearms, when it recently denied him his renewal for
                                   23   a Certificate of Eligibility, which is necessary for him to maintain his status as a firearms
                                   24   instructor.
                                   25           Plaintiffs’ proposed First Amended Complaint would do three things: First, the proposed
                                   26   FAC would correct the current name of plaintiff California Gun Rights Foundation (CGF) from
                                   27   its former name as Calguns Foundation. Second, the Proposed FAC would insert defendant
                                   28   Brent E. Orick in his capacity as Acting Director of the Bureau of Firearms, in lieu of defendant


                                                                                              4
                                                      PLAINTIFFS’ MOTION FOR LEAVE TO FILE AMENDED COMPLAINT | CASE NO. 3:18-cv-07653-JD
                                              Case 3:18-cv-07653-JD Document 30 Filed 11/15/19 Page 5 of 7



                                    1   Martin Horan as originally pled.1 Finally, the proposed FAC would include allegations
                                    2   pertaining to proposed plaintiff Jones, arising from the same policies at issue in this complaint,
                                    3   i.e., whether the State of California may deny individuals the right to own, possess and purchase
                                    4   firearms based upon out-of-state felony convictions that have previously been set aside and/or
                                    5   vacated by courts in their respective states of origin. (Lee Decl., ¶ 4).
                                    6           Immediately after being retained by Mr. Jones, counsel undersigned prepared the
                                    7   proposed First Amended Complaint. On November 6, 2019, plaintiffs sent a redlined copy of the
                                    8   proposed FAC to defense counsel and requested that defendants stipulate to its filing. (Lee
                                    9   Decl., ¶ 8). On November 13, 2019, the Attorney General’s Office indicated that they would not
                                   10   so stipulate, necessitating the filing of this motion.
                                   11
                                   12                                              III.    ARGUMENT
                                   13   A.      LEAVE TO AMEND SHOULD BE GRANTED
SEILER EPSTEIN LLP




                                   14           Fed. Rule of Civil Procedure 15(a)(2) states that leave to amend should be freely given
                Attorneys at Law




                                   15   “when justice so requires.” This policy favoring leave to amend is to be applied with “extreme
                                   16   liberality.” Sonoma County Ass'n of Retired Employees v. Sonoma County, 708 F.3d 1109, 1117
                                   17   (9th Cir. 2013). The underlying purpose of this policy is to facilitate decisions on the merits,
                                   18   rather than on the pleadings or technicalities. Novak v. U.S., 795 F.3d 1012, 1020 (9th Cir. 2015)
                                   19
                                        (citing Chudacoff v. Univ. Med. Ctr. of S. Nev., 649 F.3d 1143, 1152 (9th Cir. 2011).
                                   20
                                                In this case, the amendments are proper, timely, and are made for no other purpose than
                                   21
                                        to proceed efficiently and economically, in one proceeding. The addition of Mr. Jones as a
                                   22
                                        plaintiff is appropriate, as his claims are substantially similar to those of individual plaintiffs
                                   23
                                        Linton and Stewart. Mr. Jones’ claims are ripe, as they arise from the denial of a Certificate of
                                   24
                                        Eligibility to own/possess firearms in the State of California, and the constitutional injury is
                                   25
                                        ongoing. (Lee Decl., ¶ 5). Furthermore, we might point out that although Mr. Jones’s claims
                                   26
                                        could be brought in a separate action, and then related to and consolidated with the instant case
                                   27
                                   28   1
                                         Defendants have asserted that this substitution of Mr. Orick in place of Mr. Horan was
                                        automatic pursuant to FRCP 25(d)(1).

                                                                                             5
                                                     PLAINTIFFS’ MOTION FOR LEAVE TO FILE AMENDED COMPLAINT | CASE NO. 3:18-cv-07653-JD
                                              Case 3:18-cv-07653-JD Document 30 Filed 11/15/19 Page 6 of 7



                                    1   as they arise from the same DOJ policies at issue, plaintiffs seek amendment instead, in order to
                                    2   promote the efficiency of actions in one unified proceeding, and to allow plaintiffs to be
                                    3   represented in an economical and affordable manner. (Id.) Accordingly, disposition of this
                                    4   action in one proceeding by amendment of the complaint is favored and requested. (Id.)
                                    5
                                    6   B.     THE PROPOSED AMENDMENT WILL RESULT IN NO PREJUDICE TO DEFENDANTS.
                                    7          The U.S. Supreme Court has stated that “[i]n the absence of any apparent or declared
                                    8   reason—such as undue delay, bad faith or dilatory motive on the part of the movant, repeated
                                    9   failure to cure deficiencies by amendments previously allowed, undue prejudice to the opposing
                                   10   party by virtue of allowance of the amendment, futility of amendment, etc.—the leave sought
                                   11   should, as the rules require, be ‘freely given.’” Foman v. Davis, 371 U.S. 178, 182 (1962)
                                   12   (citing FRCP 15). In the Ninth Circuit, “Courts may decline to grant leave to amend only if there
                                   13   is strong evidence of these factors under Foman. See, Sonoma County Ass'n of Retired
SEILER EPSTEIN LLP




                                   14   Employees, 708 F.3d at 1117.
                Attorneys at Law




                                   15          In the present case, amendment of the complaint will not result in any prejudicial delay or
                                   16   require the parties to supplement any discovery responses. Thus far, the only documents that
                                   17   have been requested and produced are those pertaining to plaintiffs Linton and Stewart’s
                                   18   DOJ/criminal record files, firearm purchases, and some documents pertaining to the alleged DOJ
                                   19   policies at issue. (Lee Decl., ¶ 6.) Presumably, all documents pertaining to the reasons for Mr.
                                   20   Jones’s denial of firearm are in the possession of defendants as well. (Id.) No depositions have
                                   21   been taken, and counsel undersigned believes that the addition of Mr. Jones as a party/plaintiff
                                   22   will not involve alteration of the current summary judgment motion filing deadline of June 22,
                                   23   2020. (Id.) Fact witness discovery is open through April 22, 2020 [ECF No. 26] and this
                                   24   deadline will not be affected. (Id.)
                                   25          Plaintiffs would therefore not seek to modify the pretrial scheduling order, which
                                   26   contemplates only the completion of fact discovery by April 22, 2020, and the filing of a motion
                                   27   for summary judgment by plaintiffs. [ECF No. 26]. (Lee Decl., ¶ 6.) There are no other
                                   28   pending motions on calendar, and no previous amendments to the complaint have been made or


                                                                                            6
                                                    PLAINTIFFS’ MOTION FOR LEAVE TO FILE AMENDED COMPLAINT | CASE NO. 3:18-cv-07653-JD
                                              Case 3:18-cv-07653-JD Document 30 Filed 11/15/19 Page 7 of 7



                                    1   requested. Accordingly, no prejudice or delay would result from the proposed amendment and
                                    2   filing of the FAC.
                                    3
                                    4                                             IV.     CONCLUSION
                                    5          For the foregoing reasons, plaintiffs respectfully request leave to file their First Amended
                                    6   Complaint.
                                    7   Dated: November 15, 2019                           SEILER EPSTEIN LLP
                                    8
                                    9                                                      /s/ George M. Lee
                                                                                           George M. Lee
                                   10
                                   11                                                      Attorneys for Plaintiffs

                                   12
                                   13
SEILER EPSTEIN LLP




                                   14
                Attorneys at Law




                                   15
                                   16
                                   17
                                   18
                                   19
                                   20
                                   21
                                   22
                                   23
                                   24
                                   25
                                   26
                                   27
                                   28


                                                                                             7
                                                     PLAINTIFFS’ MOTION FOR LEAVE TO FILE AMENDED COMPLAINT | CASE NO. 3:18-cv-07653-JD
